Order entered January 7, 2013




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-12-01561-CV

                           GARY M. KORNMAN, Appellant

                                             V.

                     DENNIS S. FAULKNER, TRUSTEE, Appellee

                    On Appeal from the 162nd Judicial District Court
                                 Dallas County, Texas
                           Trial Court Cause No. 10-08489

                                        ORDER
      The Court has before it appellant’s December 19, 2012 motion to consolidate appeals.

We GRANT the motion and CONSOLIDATE this appeal, 05-12-01561-CV, with and under

the appellate cause no. 05-12-01641-CV, styled Gary M. Kornman v. Dennis S. Faulkner. The

Court DIRECTS the Clerk of the Court to remove all documents from file number 05-12-01561-

CV and to refile them in cause no. 05-12-01641-CV and to treat 05-12-01561-CV as a closed

case. The Court further ORDERS that this case will proceed under the appellate timetables

applicable to cause number 05-12-01641-CV.


                                                  /s/   ELIZABETH LANG-MIERS
                                                        JUSTICE